Dismissed and Memorandum Opinion filed June 29, 2006







Dismissed
and Memorandum Opinion filed June 29, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00494-CR
____________
 
MARCUS DEWAYNE JOHNSON,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
177th District Court
Harris County, Texas
Trial Court Cause No. 1009800
 

 
M E M O R A N D U M   O P I N I O N
After a
plea of guilty, appellant was convicted of the offense of aggravated robbery. 
In accordance with the plea bargain, appellant was sentenced on July 13, 2005,
to eight years in the Institutional Division of the Texas Department of
Criminal Justice.  No timely motion for new trial was filed.  Appellant=s notice of appeal was not filed
until May 26, 2006.




A
defendant=s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial.  See Tex. R. App. P. 26.2(a)(1).  A notice
of appeal which complies with the requirements of Rule 26 is essential to vest
the court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected, a court
of appeals does not obtain jurisdiction to address the merits of the appeal. 
Under those circumstances it can take no action other than to dismiss the
appeal.  Id.
There is
an additional reason to dismiss.  The trial court entered a certification of
the defendant=s right to appeal in which the court certified that this is a plea
bargain case, and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial
court=s certification is included in the
record on appeal.  See Tex. R.
App. P. 25.2(d).  The record supports the trial court=s certification.  See Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed June
29, 2006.
Panel consists of Justices Anderson, Edelman, and
Frost.
Do Not Publish C Tex. R. App. P.
47.2(b).